Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and Applicant’s remarks, claims 10 and 13-15 are rejoined and claims 1, 4-10, and 13-15 are allowed and renumbered 1-11.  

Given that applicant has amended the claims to now delete the term “preventing” from the claims, the 112(a) rejection is now moot.  Consequently, the 112(a) rejection of claims 1 and 3-9 is hereby withdrawn. 

Given that applicant has amended the claims to now recite specific flavonoids and a specific structure of a nanocomposite, the 112(a) scope of enablement rejection is now moot. Consequently, the 112(a) rejection of claims 1 and 3-9 is hereby withdrawn. 

	Given that applicant has demonstrated on the record that the nanocomposition comprising catechin and PEG in a ratio of at least 1:3, 1:5, and 1:10 led to reduced inflammation and increased tears production and given that Naomasa failed to show a 

The following is an examiner's statement of reasons for allowance: Claims 1, 4-10, and 13-15 are drawn to a method of treating dry eye syndrome in a subject in need thereof, comprising: providing a pharmaceutical composition comprising a nanocomposite composed of a catechin and a polyethylene glycol as an active ingredient; and administering the pharmaceutical composition to the subject, wherein the dry eye syndrome is treated, wherein the nanocomposite is represented by a following chemical Formula (I) as delineated in claim 1.  There is no prior art that teaches the particular nanocomposition of catechin and PEG in the treatment of dry eyes as delineated in claim 1. The closest art is Naomasa et al. (JP 2002326941A) in view of Motoichi et al. (Unexamined Application 1020167034578).  Naomasa et al. teach the use of sea water/deep water that can contain catechin in the composition.  However, Naomasa et al. failed to demonstrate treatment of dry eyes due to catechin and failed to teach addition of PEG to the composition.  Applicant, on the other hand, has demonstrated in the specification that the particular nanocomposite of the invention comprising Catechin and PEG in a ratio of 1:3, 1:5 and 1:10 resulted in increased tear production and decrease inflammation.  Since the present claims require the use of a particular nanocomposite in particular ratios, and no prior art anticipates and/or renders obvious the particular method of claim 1, claims 1, 4-10, and 13-15 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-10, and 10-15 (renumbered 1-11) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/10/2021